MEMORANDUM **
Manuel Jimenez-Gaona appeals from his 75-month sentence for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jimenez-Gaona contends that it was impermissible for the district court to take into consideration the administrative benefits of the fast track immigration program *775when it determined his sentence. We disagree. See United States v. Marcial-Santiago, 447 F.3d 715, 717-19 (9th Cir.2006) (holding that disparities resulting from the fast track program are warranted and do not violate 18 U.S.C. § 3553(a)). Moreover, the district court did not place undue weight on the benefits served by the fast track program. We conclude that the district court properly considered the factors contained in 18 U.S.C. § 3553(a), including the need to avoid unwarranted sentencing disparities, the advisory Guidelines and policy statements, and the history and characteristics of the defendant, and the district court then imposed an individualized and reasonable sentence. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.